Citation Nr: 1700198	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  12-06 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for coronary artery disease. 


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from August 1970 to February 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Philadelphia, Pennsylvania RO.  In May 2015, a Travel Board hearing was held before the undersigned, and a transcript of the hearing is in the record.  In August 2015, the Board remanded the matter for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's heart disability is not shown to have been manifested by a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope or cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.


CONCLUSION OF LAW

A rating in excess of 10 percent for ischemic heart disease status post 5 coronary artery stents is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.104, Diagnostic Code (Code) 7005 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by a December 2010 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  As the March 2011 rating decision on appeal granted service connection for the heart disability and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A February 2012 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating, and a September 2016 supplemental SOC readjudicated the matter after further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  

During the May 2015 Travel Board hearing, the undersigned advised the appellant of what is needed to substantiate the claim (evidence of increased severity of the disability at issue); thereafter the claim was remanded for additional development.  A deficiency in notice at the hearing is not alleged.  The Board had remanded this matter, in part, to obtain the report of a March 2013 VA nuclear stress test which was outstanding; in an August 2015 statement, the Veteran clarified that he did not in fact undergo a stress test in March 2013.  The Board finds that there has been substantial compliance with remand instructions.

The Veteran's pertinent treatment records have been secured.  He was afforded VA examinations in January 2011 and August 2014.  As will be discussed in greater detail below, the Board finds the examination reports to be adequate for rating purposes, as they reflect a thorough review of the record and the examinations included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The appellant has not identified any evidence pertinent to these matters that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's heart disability is rated under 38 C.F.R. § 4.104, Code 7005 for coronary artery disease.  [The Board notes there is conflicting evidence regarding whether or not he has suffered a myocardial infarction, so as to warrant rating under Code 7006.  The distinction is immaterial in this case, as the criteria for the next higher, 30 percent rating under Codes 7005 and 7006 are identical, and the assignment of separate ratings based on the same criteria is prohibited.  See 38 C.F.R. § 4.14.]  Under Code 7005 a 10 percent rating is warranted for workload greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication or a pacemaker required.  A 30 percent rating is warranted for workload greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or with cardiac hypertrophy or dilatation shown on electrocardiogram, echocardiogram, or X-ray.  If the criteria for a 10 percent rating are not met, a 0 percent rating is to be assigned.  See 38 C.F.R. § 4.31.

In October 2010, the Veteran was hospitalized with unstable anginal symptoms.  He underwent left heart catheterization, left ventriculography, and emplacement of stents to the proximal and mid LAD.  The conclusions were: "Three-vessel coronary artery disease, LAD is the likely culprit as the circumflex and RCA appearing chronic.  Normal left ventricular function.  Successful Cypher drug eluting stents to the proximal and mid LAD."  The following day, he underwent successful placement of stents to the mid RCA and PDA.

On December 2010 VA cardiology evaluation, the Veteran reported that he began having chest pain in June 2010 but did not tell anyone about it until October, when he was hospitalized.  He was found upon cardiac catheterization to have one artery left working; one was 90% blocked, another was 80% blocked, and a third was totally blocked.  He had 5 stents inserted and had since felt like he had more energy.  He reported no chest pain, shortness of breath, palpitations, syncope, near syncope, edema, nausea, vomiting, diarrhea, hematuria, dysuria, rash, or confusion.  It was noted that he fatigued easily.  On physical examination, the heart had regular rate and rhythm with no murmur, rub, gallop, or extrasystoles.

On January 2011 VA examination, the Veteran reported that he developed angina in October 2010 and, after a cardiac catheterization, had 5 stents placed.  He reported that he had never had heart failure.  His ejection fraction was 68% on the October 2010 cardiac catheterization, and his estimated METs was 8.  He maintained his cardiovascular health with the medications Zocor, Coreg, lisinopril, Plavix, and aspirin.  He no longer had angina or chest pain, and he was not short of breath.  On physical examination, pulse was 80 and the heart had regular rate and rhythm.  The diagnosis was ischemic heart disease status post 5 coronary artery stents.  The examiner opined that there were no functional impairments in regard to the Veteran's ability to do his activities of daily living or to work as a farmer.  It was noted that he owned and farmed 7 1/2 acres. 

A January 2011 cardiac stress test showed no reversible myocardial perfusion defects characteristic of ischemia in this study; the decreased perfusion activity in the mid to basal inferior/inferolateral walls on stress images could be an artifact from high abdominal uptake, although true perfusion defect could not be ruled out.  No focal wall motion abnormalities were noted.  The LV ejection fraction was 60 percent.  ST depression was noted in the recovery phase.

Based on this evidence, a March 2011 rating decision granted service connection for ischemic heart disease status post 5 coronary artery stents, rated 10 percent, effective October 22, 2010.

On March 2011 VA treatment, the Veteran's treating cardiologist noted the findings and procedures from his October 2010 hospitalization, stating that he continued to have episodes of chest discomfort and he had a severe right coronary artery narrowing.  The cardiologist stated that the VA cardiac catheterization doctors did not feel that attempts should be made for angioplasty/stent of this vessel, and that the right coronary artery stenosis could continue to cause ischemia and chest discomfort.

On a June 2011 ischemic heart disease Disability Benefits Questionnaire (DBQ), the treating VA cardiologist noted that the Veteran's diagnoses included coronary artery disease, ischemic heart disease, hyperlipidemia, and posttraumatic stress disorder (PTSD).  He required continuous medications consisting of aspirin, Coreg, Plavix, lisinopril, nitroglycerin, Zocor, and Zolpidem.  There was no history of myocardial infarction, coronary bypass surgery, heart transplant, implanted cardiac pacemaker, or implanted automatic implantable cardioverter defibrillator, and he did not have congestive heart failure.  A diagnostic exercise test had been conducted in January 2011, and it was noted that a true perfusion defect could not be ruled out, with notations of "ischemic ST EKG chart".  The METs level showed an abnormal stress test at more than 10 METs, and the Veteran reported angina.  There was no evidence of cardiac hypertrophy or dilatation.  Left ventricular ejection fraction was 60 percent when tested in January 2011.  The Veteran had 5 stents inserted in October 2010 and complained of chest pain and shortness of breath, but he was also found to have chronic occlusion of the circumflex coronary artery.  A repeat catheterization was recommended.  The cardiologist opined that the Veteran was unable to work due to chronic ischemic heart disease.

On November 2011 emergency room treatment, the Veteran reported non-radiating chest pain in the upper left-sided chest, rated as 2/10 in severity.  He had been experiencing the pain intermittently, lasting approximately 5 minutes at a time, for 5 months.  On physical examination, the heart showed normal rate and rhythm, normal S1 and S2, no S3 or S4, and no murmur or rub.  A chest X-ray found the heart to be normal in size; there were no acute cardiopulmonary findings.  The diagnosis was atypical chest pain.

A January 2012 nuclear stress test showed a small to moderate sized, moderate intensity fixed perfusion defect involving the inferior wall; it was noted that this may be in part due to diaphragmatic attenuation, and scarring from prior myocardial infarction could not be excluded.  There was no evidence of significant reversible perfusion defect suggestive of inducible ischemia.  The impressions included a normal wall motion study with left ventricular ejection fraction calculated at 64 percent.

A March 2012 chest X-ray showed that, overall, the cardiomediastinal silhouette, pulmonary vasculature, lungs, and pleural surfaces were grossly unremarkable.  There was no evidence of acute cardiopulmonary disease.

A January 2013 VA nuclear stress test report showed a moderate to severe intensity, moderate size reversible perfusion defect in the mid to base of the lateral wall/inferolateral wall, consistent with ischemia; and a normal wall motion study with left ventricular ejection fraction calculated at 74 percent.  The Veteran achieved a workload of 11.4 METs.  The baseline EKG revealed normal sinus rhythm; the stress EKG demonstrated 2 to 3 millimeters ST depression in lead II, III, aVF and upsloping ST depression in the lateral leads.  He reported chest pressure and "lungs burning" during the test, at which time the test was terminated.

On August 2014 VA examination, the diagnosis was ischemic heart disease, 3 vessels on cardiac catheterization, based on October 2010 cardiac catheterization.  The examiner noted that the October 2010 cardiac catheterization showed total occlusion of the Veteran's left circumflex artery (LCX), 90 percent stenosis of the posterior descending artery (PDA), and 90 percent stenosis of the left anterior descending artery (LAD).  He underwent PCI with coronary stent placements in the stenotic coronary arteries reported on the October 2010 cardiac catheterization.  He reported that he had a stress thallium study in January 2013, and no cardiac intervention was performed afterward.  He was asymptomatic at the time of examination.  Continuous medication was required for control of the Veteran's heart condition, consisting of Coreg and Zestril.  There was no history of myocardial infarction, congestive heart failure, cardiac arrhythmia, a heart valve condition, any infectious cardiac conditions, or pericardial adhesions.

On physical examination, the Veteran's heart rate was 68 with regular rhythm.  The point of maximal impact was not palpable.  Heart sounds were normal.  There was no jugular-venous distension.  Auscultation of the lungs was clear.  Peripheral pulses were normal.  There was no peripheral edema of the lower extremities.  Blood pressure was 104/64.  There was no evidence of cardiac hypertrophy or dilatation.  The January 2013 stress thallium study was noted to show a cardiac work load of 11.4 METs, with left ventricular ejection fraction of 74 percent; lateral and inferior wall reversible ischemia was shown.  The examiner opined that the METs level limitation was due solely to the heart condition.  There were no other non-cardiac medical conditions limiting the METs level.  The examiner opined that the Veteran could perform sedentary and light physical labor, but he would not be able to perform an occupation that involves heavy physical labor.

On a November 2014 ischemic heart disease Disability Benefits Questionnaire (DBQ), the treating VA cardiologist noted that the Veteran's diagnoses included ischemic heart disease, coronary occlusion, and PTSD.  His treatment plan included taking continuous medication for the diagnosed conditions.  There was a history of percutaneous coronary intervention with placement of five drug eluting stents in October 2010, and coronary occlusion in June 2011.  There was no history of coronary bypass surgery, heart transplant, implanted cardiac pacemaker, implanted automatic implantable cardioverter defibrillator, or congestive heart failure.  A January 2013 diagnostic exercise test showed that the Veteran could perform to 11.4 METs, at which he reported dyspnea and angina; the cardiologist noted that ischemia was shown on EKG during the stress test with 2 to 3 millimeters depression at "II, III, aVF", and ischemia was shown on stress testing.  There was no evidence of cardiac hypertrophy or dilatation.  The cardiologist noted that January 2013 cardiac catheterization showed total occlusion of the left circumflex artery, 40 percent of the left anterior descending artery with stent and stenosis, and 30 percent right coronary artery stenosis.  Left ventricular ejection fraction was 74 percent.  The cardiologist recommended a total disability rating, noting that the Veteran had total occlusion of the circumflex coronary artery, 40 percent in stent and stenosis of the left anterior descending artery, 30 percent right coronary artery stenosis, ischemia on EKG and on nuclear stress test, chest pains, shortness of breath, and decreased exercise tolerance.

The Veteran submitted a January 2015 medical letter from his treating VA psychiatrist, who noted that the Veteran reported ongoing intermittent angina pain but felt he had to continue working through the episodes; he could not figure out a way to lessen his workload because he needed the income.

At the May 2015 Board hearing, the Veteran testified that he had reduced his work in maintaining his farm and selling his produce at farmers markets; he was moving more slowly, and carried less due to chest pain.  He was told one of his coronary arteries is completely blocked but that he cannot undergo bypass surgery; his cardiologist told him to slow down.  He testified that he cannot have reparative knee or shoulder surgery due to his heart disease.

On February 2016 VA treatment, the Veteran was noted to have had cardiac catheterization showing a chronically occluded left circumflex coronary artery, which is not amenable to intervention with stent insertion.  He was also noted to have stenosis of the prior left anterior descending coronary artery stent and stenosis of the mid posterolateral branch of the right coronary artery.  The impression was ischemic heart disease, coronary artery disease, status post stents, and ischemia on nuclear stress test.

The Veteran's treating VA cardiologist wrote a February 2016 letter following a clinic follow-up.  Dr. Roman stated that the Veteran has ischemic heart disease with triple vessel coronary artery disease, including a 100% occlusion of his left circumflex coronary artery, and he has ischemia on his stress test.  Dr. Roman opined that the Veteran is unable to work due to ischemia.

Additional VA treatment records throughout the appeal period show symptomatology largely similar to that found on the VA examinations described above.  

The reports of the VA examinations, the VA treatment records, and lay statements, overall, provide evidence against this claim, as the evidence does not show that symptoms of the Veteran's heart disability have been of such severity as meet the schedular criteria for a 30 percent schedular rating.  There is no evidence of workload greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope (when tested, workload has been 8 METS or better throughout) or cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  The findings noted do not meet or approximate the criteria for a 30 percent rating under Code 7005.  Consequently, a schedular rating for the Veteran's heart disability in excess of 10 percent is not warranted for any period of time under consideration.  The preponderance of the evidence is against this claim; therefore, the appeal in the matter must be denied.

A May 2016 rating decision considered the medical evidence regarding the impact the Veteran's heart disability has on occupational functioning (beyond that suggested by the clinical findings of work capacity shown by diagnostic studies) and awarded the Veteran a total disability rating based on individual unemployability due to service connected disability (TDIU).  He has not expressed disagreement with that decision, and the matters of whether referral of this claim for consideration of an extraschedular rating and entitlement to a TDIU rating are not before the Board.



ORDER

A rating in excess of 10 percent for the Veteran's coronary artery disease is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


